Exhibit 10.16

 

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Third Amendment to Loan and Security Agreement is entered into as of
January 25, 2017 (the "Amendment"), by and among TELKONET, INC. and ETHOSTREAM
LLC (together, "Borrowers" and each, a "Borrower"), and HERITAGE BANK OF
COMMERCE ("Bank").

 

RECITALS

 

Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of September 30, 2014 and as amended from time to time, including pursuant to
that certain First Amendment to Loan and Security Agreement dated as of February
17, 2016 and that certain Second Amendment to Loan and Security Agreement dated
as of October 27, 2016 (collectively, the "Agreement"). Borrowers have
requested, and Bank has agreed, to waive certain Events of Default under the
Agreement, as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, the parties agree as follows:

 

1.            Section 6.3(b) of the Agreement is amended and restated in its
entirety to read as follows:

 

(b)       within five (5) days of the 15th day and last day of each month, aged
listing of accounts payable and a customer deposit listing;

 

2.            Section 6.3(i) of the Agreement is amended and restated in its
entirety to read as follows:

 

(i)       within fifteen (15) days after the last day of each month, bank
statement's listing the balances and activity in Borrowers' Wells Fargo
Accounts;

 

3.            Section 6.3(j) of the Agreement is amended and restated in its
entirety to read as follows:

 

(j)        within fifteen (15) days after the last day of each month, an
inventory report and a list of Offsite Inventory.

 

4.            The following is added as new subsection (1) to the end of Section
6.3 of the Agreement:

 

(1)       within fifteen (15) days of the end of each calendar quarter, a
deferred revenue schedule.

 

5.            Section 6.9(b) of the Agreement is amended and restated in its
entirety to read as follows:

 

(b)       EBITDA. Measured as of the end of each fiscal quarter, Borrowers shall
achieve a year-to-date EBITDA of at least seventy percent (70%) of its projected
EBITDA set forth in Borrower's board approved financial projections delivered to
Bank in accordance with Section 6.3(f)), which amounts, for the quarters listed
below, are set forth below:

 

Fiscal Quarter Ending Projected Year-to-Date
EBITDA 70% of Projected
Year-to-Date EBITDA March 31, 2017 $34,599 $24,219 June 30, 2017 $169,044
$118,331 September 30, 2017 $380,618 $266,432 December 31, 2017 $527,804
$369,463

 

 

 

 



 1 

 

 

Notwithstanding the foregoing, if Borrowers deviate from its projected EBITDA by
an amount that is less than $100,000, Borrowers shall be deemed in compliance
with this Section 6.9(b).

 

6.            Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

 

7.            Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

8.            This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a ".pdf" format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or ".pdf' signature page were an original hereof.

 

9.            As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

(a)       the original signed Amendment and all other Loan Documents being
executed in connection herewith, duly executed by Borrower;

 

(b)       payment of an amount equal to all Bank Expenses incurred through the
date of this Amendment; and

 

(c)       such other documents, and completion of such other matters, as Bank
may reasonably deem necessary or appropriate.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 



 2 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 



  TELKONET, INC.                   By: /s/ Jason L. Tienor           Name: Jason
L. Tienor           Title: CEO                           ETHOSTREAM LLC        
          By: /s/ Jason L. Tienor           Name: Jason L. Tienor          
Title: CEO                           HERITAGE BANK OF COMMERCE                  
By:             Name:             Title:  

 

 

 



 3 

 

 

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO: HERITAGE BANK OF COMMERCE FROM: TELKONET, INC. and ETHOSTREAM LLC

 

The undersigned authorized officer of Telkonet, Inc., on behalf of all
Borrowers, hereby certifies that in accordance with the terms and conditions of
the Loan and Security Agreement between Borrower and Bank (the "Agreement"), (i)
Borrower is in complete compliance for the period ending _______________ with
all required covenants except as noted below and (ii) all representations and
warranties of Borrower stated in the Agreement are true and correct as of the
date hereof. Attached herewith are the required documents supporting the above
certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under "Complies" column.

 

Reporting Covenant Required Complies Borrower prepared financial statements
Quarterly within 45 days Yes     No Compliance Certificate Quarterly within 45
days Yes     No Wells Fargo bank statements Monthly within 15 days Yes     No
AIR & A/P Agings Within 5 days of 15th and last day of each month Yes     No
Customer deposit listing Within 5 days of 15th and last day of each month
Yes     No Borrowing base certificate Within 5 days of 15th and last day of each
month Yes     No Inventory report Monthly within 15 days Yes     No Offsite
Inventory listing Monthly within 15 days Yes     No Deferred revenue schedule
Quarterly within 15 days Yes     No Annual financial statements (CPA Audited)
FYE within 120 days Yes     No Annual financial projections and budget Annual
within 30 days before FYE Yes     No Federal Tax Returns Annual, within 15 days
of filing Yes     No 10K and 10Q (as applicable) Yes     No A/R Audit Initial
and semi-annual Yes     No IP Notices As required under Section 6.10 Yes     No

 



 

Financial Covenant Required Actual Complies Minimum Asset Coverage Ratio
(Monthly) 1.25: 1.00 ____:1.00 Yes     No Minimum YTD EBITDA (Negative deviation
from board approved financial projections not to exceed 30% or $100,000;
quarterly)   $__________ Yes     No



 



 

Comments Regarding Exceptions: See Attached.   BANK USE ONLY              
Sincerely,   Received by:               AUTHORIZED SIGNER     Date:        
SIGNATURE               Verified:               AUTHORIZED SIGNER TITLE   Date:
                        Compliance Status   Yes       No      DATE      



 

 

 

 



 4 












